NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FUTURE SANITATION, INC.,

Plaintiff,
Civil Action No. 17-3471 (MAS) (TJB)

v.
MEMORANDUM OPINION

EVERGREEN NATIONAL INDEMNITY
COMPANY, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon four motions: (1) Defendant Evergreen National
Indemnity Company's (“Evergreen Indemnity”) Motion for Partial Summary Judgment
(“Evergreen Indemnity’s First Motion”) (ECF No. 43); (2) Defendant Evergreen Indemnity’s
Motion for Partial Summary Judgment (as to the Issues of Proximate Cause and Damages) or in
the Alternative to Preclude Expert Opinion Testimony (“Evergreen Indemnity’s Second Motion”)
(ECF No. 47); (3) Plaintiff Future Sanitation Inc.’s (“Future Sanitation”) Motion for Partial
Summary Judgment (“Future Sanitation’s Motion”) (ECF No. 46); and (4) Defendant-
Counterclaimant Martin Sternberg’s Motion for Summary Judgment (“Sternberg’s Motion”) (ECF
No. 48).

The Court has carefully considered the arguments and decides the matter without oral

argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein. Evergreen
Indemnity’s First Motion is granted. Evergreen Indemnity’s Second Motion is denied as moot.
Future Sanitation’s Motion is denied. And Sternberg’s Motion is granted.

I. BACKGROUND

Plaintiff Future Sanitation formerly operated as a garbage collection and disposal company
and is wholly owned by its president Bryan Aloia. A significant part of Future Sanitation’s
business derives from contracts with several municipalities to collect and dispose of garbage.
Municipal contracts are open to public bidding. and to submit a bid, the company seeking the
municipal contract must submit a “consent to surety” letter. A consent to surety letter is an
affirmation by a bonding company that it will bond (1.e., secure the bidder’s performance of) the
contract if the contract is awarded to the bidder. Defendant Evergreen Indemnity is an indemnity
company that bonds municipal contracts. {t provided Future Sanitation with bonds for each of the
five multi-year municipal contracts that are at issue here. Martin Sternberg is an individual with
extensive experience in solid waste collection and—at times during the events of this case—a
debtholder of Future Sanitation. He agreed to indemnify Evergreen Indemnity for bonds issued to
secure Future Sanitation’s performance of the contracts.

The five contracts here were all multi-year contracts. Evergreen Indemnity renewed its
one-year bonds for each contract up to and until the renewed bonds expired in 2015. Evergreen
Indemnity thereafter did not renew the bonds. Future Sanitation tried to find another company to
bond the contracts but failed and lost each contract.

Future Sanitation contends Evergreen Indemnity was obligated to provide bonds through
the life of each contract. Evergreen Indemnity seeks summary judgment, contending there was no
such obligation. Future Sanitation also alleges that Evergreen Indemnity conspired with Sternberg
to help Sternberg take over the company. Evergreen Indemnity seeks summary judgment on claims

related 10 those allegations, averring they lack legal or evidentiary support. Sternberg also seeks

IN
summary judgment on those claims as well as on his counterclaims seeking recovery on two
unfulfilled promissory notes issued to Future Sanitation.

A. Undisputed Facts
1. Future Sanitation’s Municipal Contracts

Bryan Aloia is the sole shareholder and president of Future Sanitation. (Sternberg’s
Statement of Undisputed Facts (‘SSUF”) 44, ECF No. 48-2; Future Sanitation’s Statement in
Resp. to SSUF (“RSSUF”) 4 4, ECF No. 49-1.) Future Sanitation is a New Jersey corporation that
formerly operated throughout New Jersey in the solid waste collection and disposal business. (Am.
Compl. 4.5. ECF No. 8; Evergreen Indemnity’s Answer € 5. ECF No. 13.) A significant part of
Future Sanitation’s business derives from municipal solid waste collection contracts with
numerous New Jersey municipalities. (Am. Compl. {[ 6.)

Pursuant to New Jersey's Uniform Bid Specifications (“Specifications”). municipalities
are required to advertise solid waste collection contracts and allow providers, like Future
Sanitation, to publicly bid on the contracts. N.J. Stat. Ann. § 48:13A-7.22; N.J. Admin. Code
§ 7:26H-6.4. Bidders are required to submit “bid proposals” that conform to the Specifications.
N.J. Admin. Code § 7:26H-6.5(a). The Specifications require bidders to submit “[a] consent of
surety stating that [a] surety company will provide the bidder with a performance bond if the bidder
is awarded the contract.” fe. § 7:26H-6.5(d)(3), (6).

According to Evergreen Indemnity and Future Sanitation, in 2010. Martin Sternberg,

someone with fifty years of experience in solid waste collection, introduced Evergreen Indemnity
and Future Sanitation! On March 21, 2011, Future Sanitation. as “Principal,” and Aloia and
Sternberg, as “Indemnitors,” signed a General Indemnity Agreement in favor of Evergreen
Indemnity, as “Surety.” (Evergreen Indemnity’s First Statement of Undisputed Facts (“EFSUF”)
4 6, ECF No. 43-11; Future Sanitation’s Resp. to EFSUF (“REFSUF”) € 6, ECF No. 46-4.) The
purpose of the General Indemnity Agreement was to “indemnify[] [Evergreen Indemnity] in
connection with and as part of the consideration for any Bond . .. which [it] from time to time may
fiJssue ....” (General Indemnity Agreement 1. Kent Decl. Ex. A, at 21, ECF No. 43-3.) Under
Section V, “GENERAL POWERS OF THE SURETY,” subsection A. provides:

[Aloia and Sternberg] hereby authorize and empower [Evergreen

Indemnity], at its option and in its sole discretion . . . to [] Decline

to Issue any Bond, even when such Bond is required by the terms of

a bid for which [Evergreen Indemnity] executed a Bid Bond or by

the terms of a contract for which [Evergreen Indemnity] executed a

Final Bond; and, where [Evergreen Indemnity] executes a Bond

which by its terms or by operation of law converts from a Bid Bond

into a Payment and/or Performance Bond upon the Obligee’s

acceptance of the bid bonded by [Evergreen Indemnity]. [Evergreen

Indemnity] may in its sole discretion cancel the Bond after the

Obligee’s acceptance of the bid....
(id. § V.A., Kent Decl. Ex. A, at 22.)

Section VIII. “TERMINATION,” allowed Sternberg or Aloia to “terminate his liability

under this Agreement with respect to future Bonds executed for [Future Sanitation] ... by sending

written notice via certified mail or registered mail to [Evergreen Indemnity’s] home office

indicating [his] desire to terminate... .” (/d. § VIILA., Kent Decl. Ex. A, at 23.) Section VII.D.

 

' The parties dispute Sternberg’s role. While Evergreen Indemnity and Future agree Sternberg
introduced them. Sternberg denies that he introduced them and denies that he had businesses ties
with numerous waste removal businesses in New Jersey. (Am. Compl. 98, 10; Evergreen
Indemnity’s Answer § 8, 10; Sternberg’s Answer §§ 8. 10, ECF No. 17.) Sternberg “admits only
that he has almost fifty years of experience in the operation of solid waste collection. transfer. and
transportation companies.” (Sternberg’s Answer 4 8.)
adds that any provision of the agreement held to be void or unenforceable by any court will “be
considered deleted in that court’s jurisdiction (but not in other jurisdictions).” Ud. § VIII.D., Kent
Decl. Ex. A, at 23.)

Between 2011 and 2015, Evergreen Indemnity issued several one-year annual performance
bonds to various municipalities, securing Future Sanitation’s obligation to perform its waste
collection contracts with those municipalities. (EFSUF 4 12; REFSUF 4 12.) The bonds stated in
part:

4, The bond may be extended for additional terms at the option of

[Evergreen Indemnity}. by Continuation Certificate executed by
[Evergreen Indemnity].

5. Neither non-renewal by [Evergreen Indemnity], nor failure, nor
inability of [Future Sanitation] to file a replacement bond shall
constitute loss to the [municipality] recoverable under this bond.

(EFSUF 7 18; REFSUF 4 18.) Before issuing a bond or bond renewal, Evergreen Indemnity made
it a practice of confirming Sternberg’s approval. (EFSUF § 12: REFSUF 4 12.) Occasionally,
Sternberg would not support Future Sanitation’s request to issue a bond. (EFSUF § 14; REFSUF
q 14.)

From November 2011 to August 2013, Future Sanitation won five-year contracts with the
New Jersey municipalities of Little Ferry, Manalapan. Bloomfield, Moonachie, and Rochelle Park.
(Future Sanitation’s Statement of Undisputed Facts (*FSUF”) ff 5, 14, 23, 32. 42, ECF No. 46-4;
Evergreen Indemnity’s Statement in Resp. to FSUF (“RFSUF”) 995. 14, 23, 32. 42, ECF
No. 50-2.) In connection with each bid. Evergreen Indemnity provided the bid bond and consent
to surety. (FSUF 9§ 3-4, 12, 21, 30, 40; RFSUF {fj 3-4, 12, 21, 30, 40.) Except for the bond
provided for Future Sanitation’s contract with Bloomfield. (see Diehl Decl. Ex. 11. ECF
No. 46-17). the consents to surety were simple one-page letters affirming that Evergreen Indemnity

“will provide the required Bond or Bonds,” (see, e.g., Diehl Decl. Ex. 31, ECF No. 46-37).

ta
In August 2014, Sternberg presented a Stock Purchase Agreement to Aloia, proposing to
purchase majority ownership of Future Sanitation. (Am. Compl. 4] 30-31; Sternberg’s Answer to
Am. Compl. | 31, ECF No. 17; Dieh! Decl. Ex. 5, at 2, ECF No. 46-11.) The agreement was never
executed. (Am. Compl. §j 32; Sternberg’s Answer to Am. Compl. { 32.) Through the bulk of 2015,
Evergreen Indemnity provided renewed bonds for each contract. (FSUF 7, 16, 25, 35. 46;
RFSUF {f 7, 16, 25, 35, 46.) In early 2016, Sternberg told Evergreen Indemnity not to issue any
further bond renewals for Future Sanitation. (EFSUF 4 33; Future Sanitation’s Resp. to Evergreen
Indemnity’s Second Statement of Undisputed Facts § 43, ECF No. 52.) Thereafter, Evergreen
Indemnity did not renew its bonds on Future Sanitation’s municipal contracts. (FSUF §€ 8, 17, 26,
36, 47; RFSUF 49 8, 17, 26, 36, 47.) Future Sanitation worked with a broker to try and obtain
bonding from other surety companies, but was unsuccessful. (EFSUF ff 34. 36: REFSUF {f 34,
36; see also Kent Decl. Ex. D. at Ex. Al, ECF No. 43-5; Kent Decl. Ex. N. at Ex. 2-8. ECF
No, 43-9.) Future Sanitation alleges that Evergreen Indemnity’s failure to provide the performance
bonds caused it to lose the five contracts, thereby destroying the business. (Am. Compl. {J 66,
69-75, 87; Br. Future Sanitation’s Mot. 21, ECF No. 46-1.)

2. Sternberg’s Promissory Notes

On October 4, 2014, Aloia, on behalf of Future Sanitation, entered into a promissory note
(“First Note”) whereby Future Sanitation agreed to pay Sternberg $306,548 plus 15% interest per
year. (SSUF §§ 2-4; RSSUF { 2-4.) The First Note specified that failure to make a payment under
the Note within sixty days of the payment coming due, or cessation of Future Sanitation’s business
operations, would trigger default. (SSUF # 6: RSSUF 4 6.) In the event of default, the Note stated
that the unpaid balance of the principal and all accrued unpaid interest would become immediately
due and payable. (SSUF 95; RSSUF ©5.) On the First Note, Aloia executed a personal

guaranty stating:
The undersigned, the owner of 100% of the issued and outstanding
stock of [Future Sanitation], hereby guaranties [sic] the full. prompt
and unconditional payment of all present and future obligations of
[Future Sanitation] to [Sternberg], including without limitation, all
amounts owed to [Sternberg] by [Future Sanitation] under this Note.

(SSUF 4 7; RSSUF { 7.)

In April 2015, Future Sanitation executed a second promissory note (“Second Note”) in
favor of Sternberg in the principal amount of $800,000. (SSUF 7 8: RSSUF { 8.) The Second Note
required periodic installment payments of $1.000, (SSUF ff 9. 14; RSSUF $f 9, 14), and accrued
interest at 12% per year, (SSUF J 12; RSSUF 4 12). Default under the Second Note could be
triggered by: (1) a failure to make a payment after notice that such payment is past due, (2) a failure
to maintain in good standing the solid waste license or certificate of public convenience and
necessity issued by the New Jersey Department of Environmental Protection (“DEP”). or (3) a
suspension or revocation of the solid waste license or certificate of public convenience and
necessity. (SSUF § 19: RSSUF € 19.) The Second Note further provided that an additional 2%
interest per year would accrue after default. (SSUF § 20: RSSUF 4 20.) The Note also provided
“If this Note shall be collected by legal proceedings or through any court . . . [Future Sanitation]
agrees to pay all reasonable attorney’s fees and court costs incurred by Lender.” (SSUF 4 22;
RSSUF § 22.)

A letter from Future Sanitation’s attorney to the DEP dated September 23, 2015. notes
Sternberg as a “Debt Holder” and that Future Sanitation owed him $752,249. (SSUF §f 24-25;
RSSUF 4] 24-25.) The Note matured on May 1, 2018, making the unpaid principal and all accrued

interest due.? (SSUF $f 9. 31; RSSUF €4 9. 31.)

 

* It appears Future Sanitation and Aloia do not dispute that the $752.249 is outstanding. but they
believe the Note is unenforceable. (SSUF J] 32-33; RSSUF 4 32-33.
B. Disputed Facts

Evergreen Indemnity contends that Future Sanitation lacked the creditworthiness and
financial wherewithal to qualify for bonding, and Sternberg’s agreement to indemnify Evergreen
Indemnity provided it with sufficient security to agree to bond Future Sanitation’s contracts. (Br.
Evergreen Indemnity’s First Mot. 4.) Evergreen Indemnity asserts that Aloia, and consequently
Future Sanitation, were aware of Sternberg’s role and that it would not renew its bonds without
Sternbere’s approval. (Evergreen Indemnity’s First Reply and Opp’n 5. ECF No. 50.) According
to Evergreen Indemnity, in late 2015, Sternberg informed Aloia that he would no longer approve
Future Sanitation’s bonds. (Br. Evergreen Indemnity’s First Mot. 13.) Following that meeting,
Evergreen Indemnity asserts, Future Sanitation contacted a bond broker and sought to obtain new
bonding. aware that Evergreen Indemnity would likely not provide the bonds without Sternberg’s
indemnification. (/d. at 13-15.) Evergreen Indemnity states that Future Sanitation was
unsuccessful in its search for new bonding because of its poor financial condition. (/d. at 15.)

Future Sanitation disputes that it lacked the creditworthiness to obtain the bonds,
(Evergreen Indemnity’s First Reply and Opp’n 4 n.4). and characterizes the events much
differently than Evergreen Indemnity and Sternberg. According to Future Sanitation, Aloia did not
initially know that Sternberg agreed to guarantee Future Sanitation’s bonds and alleges that
Sternberg and Evergreen Indemnity conspired against Future Sanitation so that Sternberg could
take over the company. (Br. Future Sanitation’s Mot. 2.) Future Sanitation claims that Sternberg
demanded that Future Sanitation pay him $200.000 to drop a lawsuit against a municipality or else
he would have Evergreen Indemnity pull Future Sanitation’s bonds. (Am, Compl. © 13-14, 21-
23: Br. Future Sanitation’s Mot. 2—3.) Although the parties do not dispute that Sternberg presented
a Stock Purchase Agreement to Aloia proposing to purchase majority ownership of Future

Sanitation in August 2014. (Br. Future Sanitation’s Mot. 3: Sternberg’s Answer to Am. Compl.
31), Future Sanitation asserts that Sternberg sought to destroy Future Sanitation by pulling
Evergreen Indemnity’s bonding after Aloia refused his takeover attempt, (Br. Future Sanitation’s
Mot, 3-4).

As for the Promissory Notes, Future Sanitation does not dispute the terms of those Notes
or that it, through Aloia, signed the Notes, but denies Sternberg paid it the stated amounts. (RSSUF
4 2. 8-9.)

II. PARTIES’ CLAIMS

A. Future Sanitation’s Claims

Future Sanitation alleges the following counts:

1. Evergreen Indemnity breached its contractual obligation to provide bonds through
the life of ten of its municipal contracts. (Am. Compl. {4 93-98.)

N

If Future Sanitation is not a party to the consents of surety, then Evergreen
Indemnity violated Future Sanitation’s third-party beneficiary rights under
Evergreen Indemnity’s contracts with the municipalities. (/c. {J 100-03.)

Evergreen Indemnity breached the covenant of good faith and fair dealing implied
in the consents to surety and the General Indemnity Agreement by arbitrarily
declining to issue the required performance bonds. (/d. 4] 105-10.)

too

4, Evergreen Indemnity defrauded Future Sanitation by not disclosing it would require
Sternberg’s approval before issuing the required bonds. (/d. Ff] 112-21.)

3. Evergreen Indemnity misrepresented that it would provide the required bonds
because it would only do so with Sternberg’s approval. Ud. {J 123-28.)

6. Sternberg tortiously interfered with Future Sanitation’s contracts with Evergreen
Indemnity by instructing it not to issue the bonds. (/d. 4] 130-35.)

7. Evergreen Indemnity and Sternberg conspired to extort money from Future
Sanitation and control its operations. (fe. J 141-44.)

In its First Motion, Evergreen Indemnity seeks summary judgment on all of Future
Sanitation’s claims against it. (Br. Evergreen Indemnity’s First Mot. 20, 38.) Future Sanitation
cross-moves for summary judgment on its breach of contract claim against Evergreen Indemnity

(Count 1). (Br. Future Sanitation’s Mot. 29.) In its Second Motion. Evergreen Indemnity moves
for summary judgment on Future Sanitation’s claims for damages or, alternatively, to bar Future
Sanitation’s expert’s testimony and report on damages and proximate cause. (Br. Evergreen
Indemnity’s Second Mot. 1, 13-16, 20-21, 29, ECF No. 47-8). Sternberg seeks summary judgment
on Counts Six and Seven. (Br. Sternberg’s Mot. 14-16, ECF No. 48-1.)

B. Evergreen Indemnity’s Counter- and Cross-claims

Evergreen Indemnity asserted a single counter- and cross-claim against Future Sanitation
and Sternberg. It submits that, if it is liable, Evergreen indemnity is entitled to recover from Future
Sanitation and Sternberg under the General Indemnity Agreement. (Evergreen Indemnity’s
Counterclaim and Crossclaim J 13. ECF No. 13.)

Cc. Sternberg’s Counterclaims and Third-Party Complaint

In his six-count Counterclaim and Third-Party Complaint, Sternberg alleges the following
counts:

1. Future Sanitation breached and owes the First Note. (Sternberg’s Counterclaim and
Third-Party Complaint ff 24-28, ECF No. !7.)

2. Aloia breached his personal guaranty of the First Note by not paying it. (/d.
§{ 29-36.)

3. Future Sanitation breached and owes the Second Note. (/d. 4j 36-40.)

4, Future Sanitation was unjustly enriched by not paying on the promissory notes. (/d.
*q 41-44)

5. Aloia was unjustly enriched by not paying on the First Note pursuant to the personal
guaranty. Ud. §€ 45-48.)

6. Finally. Sternberg seeks an accounting of Future Sanitation’s assets and liabilities.

(id. §§ 49-51.)
In his Motion, Sternberg seeks summary judgment on Counts One. Two, and Three. (Br.
Sternberg’s Mot. 4.) Sternberg seeks the $752,249 Future Sanitation admitted was owed. plus
attorneys’ fees and 14% interest accrued per year (as stated in the Second Note) from the date of

maturity. (Br. Sternberg’s Mot. 25: Sternberg’s Proposed Order. ECF No. 48-3.)

10
fil. LEGAL STANDARD

Federal Rule of Civil Procedure 56(a) provides that “[t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” “Only disputes over facts that might affect the
outcome of the suit under the governing law will properly preclude the entry of summary
judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A material fact raises a
“genuine” dispute “if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Williams vy. Borough of W. Chester, 891 F.2d 458, 459 (3d Cir. 1989) (quoting
Anderson, 477 U.S. at 248).

“In evaluating the evidence, the Court must consider all facts and their logical inferences
in the light most favorable to the non-moving party.” Rhodes v. Marix Servicing, LLC, 302
F. Supp. 3d 656. 661 (D.N.J. 2018) (citing Curley vy. Kiem, 298 F.3d 271. 276-77 (3d Cir. 2002)).
“While the moving party bears the initial burden of proving an absence of a genuine dispute of
material fact, meeting this obligation shifis the burden to the non-moving party to ‘set forth specific
facts showing that there is a genuine [dispute] for trial."” /d. (quoting Anderson, 477 U.S. at 250)
(alteration in original). “Unsupported allegations, subjective beliefs, or argument alone . . . cannot
forestall summary judgment.” Read v, Profeta, 397 F. Supp. 3d 597, 625 ¢D.N.J. 2019). “Thus, if
the nonmoving party fails ‘to make a showing sufficient to establish the existence of an element
essential to that party’s case, . . . there can be no genuine [dispute] of material fact... .°” Jd.
(quoting Katz v. Aeina Cas. & Sur. Co., 972 F.2d 53. 55 (3d Cir. 1992) (quotation marks omitted)).
“In considering the motion, the Court “does not resolve factual disputes or make credibility
determinations.’ Rhodes, 302 F. Supp. 3d at 661 (quoting Siege! Transfer, Inc. v. Carrier Express,

Inc., 54 F.3d 1125, 1127 (3d Cir. 1995)).
“The standard by which the court decides a summary judgment motion does not change
when the parties file cross-motions.” Clevenger vy. First Option Health Plan of N.J., 208 F. Supp.
2d 463, 468 (D.N.J. 2002). *When ruling on cross-motions for summary judgment, the court must
consider the motions independently and view the evidence on each motion in the light most
favorable to the party opposing the motion.” /d, at 468-69 (internal citations omitted). “That one
of the cross-motions is denied does not imply that the other must be granted.” f/f, Nat‘] Ins. Co. v,
Wyndham Worldwide Operations, Inc.. 85 F. Supp. 3d 785, 794 (D.N.J. 2015); accord FLALR.
Liquidating Corp. v. Brownell, 209 F.2d 375, 380 (3d Cir. 1954).

IV. DISCUSSION

A. Counts One and Two of Future Sanitation’s Amended Complaint — Breach of
Contract against Evergreen Indemnity

The core of the dispute between Evergreen Indemnity and Future Sanitation comes down
to whether Evergreen Indemnity was contractually, or otherwise legally. obligated to provide
bonds securing Future Sanitation’s performance for each year of the multi-year municipal waste
collection contracts. (Br. Evergreen Indemnity’s First Mot. 20-29; Br. Future Sanitation’s Mot.
11-17, 23.) Evergreen Indemnity argues Section V.A. of the General Indemnity Agreement
expressly authorized it to decline to issue a bond and that it retained the discretion to cancel the
bond after the municipality's acceptance of the bid. (Br. Evergreen Indemnity’s First Mot. 34-35.)
Evergreen Indemnity submits that general indemnity agreements are common between sureties
and contractors and that those agreements should be enforced according to their terms. (/c.)
Evergreen Indemnity also contends that the statutes and regulations governing municipal solid
waste collection contracts and bonding on such contracts do not impose an obligation of a surety
to renew its bonds for multi-year contracts. (/c at 21-28.) Evergreen Indemnity notes that the

language in the bonds themselves reflect that renewal is not required. (/d. at 28-29.)
Future Sanitation argues that its bid requests constituted offers and that the bid
specifications, bonds, and regulations explicitly require the surety to provide bonding for each year
of the contracts. (Br. Future Sanitation’s Mot. 13—15.} Future Sanitation asserts that the bonds’
language (“[t]his bond may be extended for additional terms at the option of [Evergreen
Indemnity], by Continuation Certificate executed by [Evergreen Indemnity]") means that
Evergreen Indemnity could choose between issuing a new bond or extending the term of the one
set to expire—not that Evergreen Indemnity had the option of not bonding Future Sanitation at all.
(Ud. at 15-16.) As for the General Indemnity Agreement, Future Sanitation argues that the statutes
and regulations require Evergreen Indemnity to provide bonds for each year of the municipal
contracts. so Section V.A., which authorizes it not to renew the bonds. is “deleted” pursuant to
Section VII.D. (/d. at 20.)

First. the Court addresses whether Section V.A. of the General Indemnity Agreement—the
provision permitting Evergreen Indemnity the option of renewing the performance bond—is
contrary to the applicable statutes and regulations and therefore “deleted” from the contract
pursuant to Section VII.D. Section 40A:11-22(b) of the New Jersey Statutes Annotated states:

[E]very [municipality] shall require from any bidder submitting a
bid in accordance with plans, specifications and advertisements, as
provided for by law, a certificate from a surety company stating that

it will provide the contractor with a bond in such sum as is required
in the advertisement or in the specifications.

This certificate shall be obtained for a bond—

(3) In such other form as may be provided in the notice to bidders
or in the specifications.

Subchapter 6 of New Jersey’s Solid Waste Utility Regulations “establish[es] uniform bidding

practices for municipal solid waste collection contracts in order to promote competition among
solid waste collectors, [to] protect the interests of consumers[.] and to enhance the Department's
ability to adequately supervise the existence of effective competition.” N.J. Admin. Code
§ 7:26H-6.1. Section 7:26H-6.9(b) of the New Jersey Administrative Code provides:

For a multi-year collection contract. the successful bidder shall
submit performance bonds in conformance with the following:

1. The successful bidder shall provide . . . a performance bond issued
by a Surety in an amount equal to no more than 100 percent of the
annual value of the contract .... The “annual value of the contract”
shall be included in the notice of award to the bidder and shall be
equal to the total bid price for each year of the contract. The
contractor shall provide a one year performance bond for each
succeeding year of the contract in an amount equal to no more than
100 percent of the annual value of the contract for each succeeding
year... .;

3. Failure to deliver a performance bond for any year of the contract
@ minimum of 120 days prior to the termination of the current bond
will constitute a breach of the contract and shall entitle the governing
body to terminate the contract upon the expiration of the current
bond,

When section 7:26H-6.9 was proposed, the DEP explained that the regulation “establishes
the performance bond requirements for solid waste collection contracts” and that, to promote
competition, the regulation would “limit the duration of performance bonds to one year.” 28 N_J.
Reg. 82 (Jan. 2. 1996). The DEP received a comment that the annual performance bond
requirement was unnecessary and even harmful because one-year bonds are insufficient to protect
a municipality? on a multi-year contract. 28 N.J. Reg. 2925 (June 3. 1996). In response, the DEP
explained that requiring bonds for the entire contract term precludes many waste collectors who

either cannot afford the bond or are unable to secure a guarantee for the life of the contract. fe. It

 

> The DEP uses the term “contracting unit.” but for ease of reference the Court uses “municipality.”

14
further stated that “[t]he requirement to provide the performance bond in each succeeding year of
a multi-year contract by no later than 120 days prior to the termination of the current bond provides
sufficient protect[ion] [for] the municipality.” /d. at 2926. In particular, “[t]he 120[-]day time
frame was selected because it allows the municipality, in the event of a failure to deliver the
performance bond, sufficient time to re-bid the contract.” Je.

By the plain language of the statute, the surety that provides the initial bond is not required
to provide bonds for each year of the municipal contract. As Future Sanitation itself quotes, (Br.
Future Sanitation’s Mot. 11), section 40A:11-22 of the New Jersey Statutes Annotated simply
requires “a certificate from a surety company stating that it will provide the contractor with a bond
in such sum as is required in the advertisement or in the specifications.” The Specifications
explicitly require bidders to submit “a performance bond issued by a Surety in an amount equal to
no more than 100 percent of the annual value of the contract.” N.J. Admin. Code
§ 7:26H-6.9(b)(1). As the regulation’s history reveals, not only is a surety not required to provide
bonds for the entire life of a contract, but a contractor cannot submit a bond for more than the
annual value of the contract term. See 28 N.J. Reg. 82. It would defy the plain language of the
statute to read the regulations as requiring a surety to renew its bonds through the life of a waste
collection contract. Section V.A. of the General Indemnity Agreement, therefore, is not deleted
from the General Indemnity Agreement as contrary to the statutes and regulations.

The Court next addresses the argument that the terms of the contract control the outcome.
Under New Jersey law, where the terms of a contract are clear and unambiguous, the moving party
is entitled to summary judgment. Newport Assocs. Dev. Co. v. Travelers Indem. Co. of ill., 162
F.3d 789, 791-92 (3d Cir. 1998). Whether a contract is ambiguous is a question of law. Nester v,

O'Donnell. 693 A.2d 1214, 1220 (N.J. Super. Ct. App. Div. 1997). “[WJhen the intent of the parties
is plain and the language is clear and unambiguous, a court must enforce the agreement as written,
unless doing so would lead to an absurd result.” Quinn v. Quinn, 137 A.2d 423, 429 (2016).

Looking to the constellation of documents Future Sanitation relies upon here, the Court
finds no obligation for Evergreen Indemnity to renew its bonds. Future Sanitation cites Paragraph
4.4 of the bid specifications, but that paragraph mirrors the language of the regulation. (See, e¢.g.,
Diehl Decl. Ex. 18, at 15, ECF No. 46-24.) Specifically. Paragraph 4.4(C) states that for multi-
year contracts, “the successful bidder shall provide a performance bond issued by a Surety in an
amount equal to no more than 100% of the annual value of the contract.” (/d.) Moreover, Paragraph
4.4(D) only states that “[flailure to deliver a performance bond for any year of a multi-year,
contract [120] days prior to the termination of the current bond will constitute a breach of contract
and will entitle the [municipality] to terminate the contract upon expiration of the current bond.”
(/d.) With some variation, all of bids at issue have substantively the same. if not identical.
language. (See Diehl Decl. Ex. 8, at IB-5—6,. ECF No. 46-14; Diehl Decl. Ex. 18, at 15: Diehl Decl.
Ex. 41, at 4, ECF No. 46-47; Diehl Decl. Ex. 50, at 10-11, ECF No. 46-56.) The bid specifications
do not obligate a surety to continually renew performance bonds for the life of the contract.

The consent to surety letters are also unavailing. Three of the letters simply affirm that
Evergreen Indemnity “will provide the required Bond or Bonds.” (Diehl Decl. Ex. 21, ECF
No. 46-27; Diehl Decl. Ex. 31; Diehl Decl. Ex. 44. ECF No. 46-50.) Future Sanitation reads
“required” in reference to the entire term of the contract. (See Br. Future Sanitation’s Mot. 13.)
Consent to surety letters, however, are specific requirements in the bidding process, N.J. Admin.
Code § 7:26F-6.5(d)(6). The Court. therefore. finds that “required” refers to the bid specification.

which calls for one-year bonds. Likewise, the consent to surety letter delivered to Rochelle Park
explicitly refers to the bid specifications, which contain no obligation to renew. (Dieh! Decl. Ex.
53, ECF No. 46-59.)

The consent to surety letter submitted to the Township of Bloomfield requires a more
detailed analysis. It states Evergreen Indemnity “agrees that if the Contract... is awarded to Future
Sanitation ... , the undersigned Corporation shall execute the Bond or Bonds required by the
Contract Documents and will become Surety in the full amounts set forth in the Contract
Documents for the faithful performance of all obligations of the Bidder.” (Diehl Decl. Ex. 11.)
This language tends to evince a contract for Evergreen Indemnity to provide bonds through the
life of the contract. The problem with Future Sanitation’s reading. however, is that the regulations
specify that a consent to surety in an amount greater than the annual cost of the contract is to be
rejected. N.J. Admin. Code § 7:26H-6.9(b)(1). Consequently, the Court cannot read Evergreen
Indemnity’s letter as accepting to provide bonds for the term of the contract where such a reading
would have prevented Future Sanitation from obtaining the contract in the first place. Moreover.
Future Sanitation argues the bond request constituted its offer to Evergreen Indemnity. “as set forth
in [N.J. Stat. Ann.] § 40A:11-22, to provide Future [Sanitation] with the bonds required by the bid
specifications.” (Br. Future Sanitation’s Mot. 11.) Again. Bloomfield’s bid specifications—in
accord with the regulations—required a bond for no more than the annual contract value. (Diehl
Decl. Ex. 8. at IB—6.) Further, Future Sanitation expressly authorized Evergreen Indemnity to. “at
its option and in its sole discretion . . . [d]ecline to Issue any Bond, even when such Bond is
required .. . by the terms of a contract for which the Surety executed a Final Bond” in the General
Indemnity Agreement. (General Indemnity Agreement § V. Kent Decl. Ex. A. at 22.) Accordingly.

the Court finds the Bloomfield consent to surety letter cannot be read out of context and that. like

7
the other letters, it simply acknowledges Evergreen Indemnity’s agreement to provide the bonds
required to obtain the contract as called for by the bid specification.

Finding no evidence of an obligation, legal or contractual, for Evergreen Indemnity to
renew the bonds on Future Sanitation’s municipal contracts sufficient to sustain a verdict in favor
of Future Sanitation on its breach of contract claims or its alternative third-party benefit claim, the
Court grants Evergreen Indemnity’s Motion for Summary Judgment on Counts One and Two of
Future Sanitation’s Amended Complaint and denies Future Sanitation’s Motion for Summary
Judgment on Count One.

B. Count Three of Future Sanitation’s Amended Complaint — Breach of Duty of
Good Faith and Fair Dealing against Evergreen Indemnity

Evergreen Indemnity contends Future Sanietonse claims for breach of the implied
covenant of good faith and fair dealing, fraud, misrepresentation, and conspiracy fail as a matter
of law because: (1) the General Indemnity Agreement expressly authorized Evergreen Indemnity
to decline to issue bond renewals; (2) Future Sanitation was aware of and participated in Evergreen
Indemnity’s practice of confirming Sternberg’s approval before renewing the bonds; and
(3) Evergreen Indemnity’s decision to decline Future Sanitation’s bond renewal was consistent
with its contractual rights and the parties’ dealings. (Br. Evergreen Indemnity’s First Mot. 38.)

Future Sanitation again argues that Section VII.D. of the General Indemnity Agreement
deletes the portion of the Agreement permitting Evergreen Indemnity to not provide renewal
bonds, (Br. Future Sanitation’s Mot. 20-21.) Future Sanitation also disputes that it was initially
aware Sternberg was in control of the bonding and states it never acquiesced to the cancelling of
executory contracts. (/d. at 22.) With respect to its claim of breach of the covenant of good faith
and fair dealing, Future Sanitation argues there ts evidence of bad faith because Evergreen

Indemnity conspired with Sternberg to help him take over Future Sanitation and that Evergreen
Indemnity “simply followed the directions of Sternberg, who was actually supposed to be
guaranteeing Future[ Sanitation’s} work instead of controlling Future[ Sanitation’s] bonding.” (dd.
at 22.)

“The implied covenant of good faith and fair dealing exists in every contract under New
Jersey Law.” Cargill Glob. Trading v. Applied Dev, Co., 706 F. Supp. 2d 563, 579 (D.N.J. 2010)
(citing Brunswick Hills Racquet Club, Inc. v. Route 18 Shopping Ctr. Assocs., 182 N.J. 210, 224
(2005)). “[E]vasions and subterfuges on the part of the defendant can suffice to establish a violation
of the implied covenant of good faith and fair dealing ... .” /d at 580. There must be a
“demonstrable course of conduct, a series of evasions and delays, that lulled plaintiff into
believing’ that it would get the benefit of the bargain.” /d. (quoting Brunswick Hills Racquet Club,
Inc.. 182 N.J. at 231). Without an express or implied contract, there can be no breach of the
covenant. Wade v. Kessler Inst.. 798 A.2d 1251. 1262 (N.J. 2002). Further, when “a defendant acts
in accordance with an express contractual term. he [or she] cannot be liable for breach of the
implied covenant.” Cargill Glob. Trading, 706 F. Supp. 2d at 580.

As discussed above, Future Sanitation has failed to demonstrate any contractual or legal
obligation on Evergreen Indemnity’s part to renew its bonds. Assuming each one-year bond
constituted a contract between Future Sanitation and Evergreen Indemnity. any such bargain would
not have encompassed renewal through the municipal contracts’ terms. In addition, the General
Indemnity Agreement and the bonds themselves expressly authorized Evergreen Indemnity to not
renew the bonds. (Kent Decl. Ex. A, at 21; EFSUF £18; REFSUF 4 18; see, e.g.. Diehl Decl. Ex.
13. at 1. ECF No. 46-19 (Bloomfield Performance Bond).) Evergreen Indemnity cannot breach the
covenant of good faith or fair dealing, then, where it was expressly authorized—“in its sole

discretion”—to not renew the bonds. (Kent Decl. Ex. A. at 21; see Cargill Glob. Trading. 706

19
F. Supp. 2d at 580.) Because Future Sanitation’s breach of the covenant of good faith and fair
dealing claim must fail as a matter of law, the Court grants summary judgment to Evergreen
Indemnity on Count Three of Future Sanitation’s Amended Complaint.

Cc. Counts Four and Five of Future Sanitation’s Amended Complaint — Fraud
and Misrepresentation against Evergreen Indemnity

Future Sanitation argues that there is evidence of misrepresentation and fraud because
Sternberg. as Evergreen Indemnity’s agent, never disclosed his intent to take over Future
Sanitation when he approached Future Sanitation to help it secure municipal bonds. (Br. Future
Sanitation’s Mot. 22.)

“Negligent misrepresentation is . . . [a]n incorrect statement. negligently made and
justifiably relied upon... .° Hf. Rosenbliun, Inc. v. Adler, 461 A.2d 138, 142-43 (N.J, 1983). The
elements of fraud are: “(1) a material misrepresentation of a presently existing or past fact;
(2) knowledge or belief by the defendant of its falsity; (3) an intention that the other person rely
on it; (4) reasonable reliance thereon by the other person; and (5) resulting damages.” Gennari v.
Weichert Co. Realtors, 691 A.2d 350, 367 (N.J. 1997). “The actual receipt and consideration of
any misstatement remains central to the case of any plaintiff seeking to prove that he or she was
deceived by the misstatement or omission.” Kaufman v. i-Stat Corp., 754 A.2d 1188, 1195 (NJ.
2000). “Because negligent misrepresentation does not require scienter as an element, it is easier to
prove than fraud.” /e, at 1196.

Future Sanitation imputes Sternberg’s alleged intentions to Evergreen Indemnity, averring
Sternberg was an agent of Evergreen Indemnity. (Br. Future Sanitation’s Mot. 22.) Future
Sanitation has produced no evidence to establish such an agency relationship, however. and that

characterization would contradict the express terms of the General Indemnity Agreement. which

classified Sternberg as an indemnitor of Evergreen Indemnity. (EFSUF 4 6; REFSUF { 6.) Because
there is no dispute of material fact that would allow imputation of Sternberg’s alleged intentions
to Evergreen Indemnity, Future Sanitation’s fraud claim is deficient as a matter of law because
Future Sanitation fails to show scienter as to Evergreen Indemnity. See Gennari, 691 A.2d at 367.

Even assuming Sternberg’s alleged failure to tell Future Sanitation about his intent to take
over the company could be imputed to Evergreen Indemnity, Future Sanitation’s negligent
misrepresentation and fraud claims must fail because Future Sanitation fails to provide sufficient
evidence such that a reasonable jury could find Future Sanitation’s reliance on Sternberg’s or
Evergreen Indemnity’s alleged failure to disclose Sternberg’s intent reasonable. The General
Indemnity Agreement expressly authorized Evergreen Indemnity in its discretion to decline to
renew Future Sanitation’s bonds. so any reliance on Evergreen Indemnity renewing the bonds
would contradict Evergreen Indemnity’s express contractual rights.

Future Sanitation also cannot demonstrate that it relied on Sternberg’s failure to disclose
his intent to take over the company. Whether Future Sanitation knew or not about Sternberg’s
intent to try to use Evergreen Indemnity’s bonds to pressure Aloia into selling a majority of the
company to him would not have affected Future Sanitation’s position. Had Future Sanitation
known of Sternberg’s intent, it either could have accepted the arrangement and Evergreen
Indemnity’s bonds or sought out another bonding company. As Future Sanitation admits, once
Evergreen Indemnity decided not to renew its bonds, Future Sanitation sought another bonding
company, albeit unsuccessfully. (EFSUF §€ 34, 36; REFSUF % 34. 36; see also Kent Decl. Ex.
D. at Ex. Al; Kent Decl. Ex. N. at Ex. 2-8.) Had Future Sanitation been aware of Sternberg’s
intent. Future Sanitation’s position would not have materially changed. It would have been forced

to seek another bonding company. which is exactly what Future Sanitation had the opportunity to
do once Evergreen Indemnity decided not to renew its bonds. Future Sanitation’s proofs fail to
establish reliance on its lack of knowledge of Sternberg’s alleged plan.*

Because Future Sanitation has failed to produce evidence that would enable it to prove the
elements of negligent misrepresentation or fraud, the Court must grant summary judgment to
Evergreen Indemnity on Counts Four and Five of Future Sanitation’s Amended Complaint.

D. Count Seven of Future Sanitation’s Amended Complaint — Conspiracy against
Evergreen and Sternberg

“The necessary elements of a civil conspiracy are: (1) a combination of two or more
persons; (2) a real agreement or confederation with a common design: (3) the existence of an
unlawful purpose, or a lawful purpose to be achieved by unlawful means; and (4) special
damages.” John Wiley & Sons, Inc. v. Rivadeneyra, 179 F. Supp. 3d 407, 412 (D.N.J. 2016). “[T]he
principal element . . . is an agreement between the parties to inflict a wrong against or injury upon
another, and an overt act that results in damage.” Banco Popular N. Am. v. Gandi, 876 A.2d 253,
263 (N.J. 2005).

Evergreen Indemnity argues that there are no facts to support an “underlying wrong.” (Br.
Evergreen Indemnity’s First Mot. 39.) Evergreen Indemnity stresses that it was authorized to
decline to renew Future Sanitation’s bonds and that it was unaware of any untoward conduct by
Sternberg. (/d. at 6, 39.) Evergreen Indemnity contends that Future Sanitation’s conspiracy claim
is based on generalized and unsupported allegations against Sternberg, and that these conclusory
affidavits and vague statements are insufficient to withstand summary judgment. (See id. at 39.)

In his Motion, Sternberg adopts Evergreen Indemnity’s arguments. (Br. Sternberg’s Mot. 15.)

 

+ Because the Court finds Future Sanitation cannot prove the scienter element of fraud or the
reliance element of fraud or negligent misrepresentation, the Court does not address the other
elements of either claim.

I
i]
Future Sanitation argues that there is evidence of a conspiracy because Evergreen
Indemnity employees testified that they gave control of Future Sanitation’s bonding to Sternberg.
(Br. Future Sanitation’s Mot. at 23.) Future Sanitation contends that Evergreen Indemnity and
Sternberg’s fraud was perpetrated so Sternberg could “strong-arm” Future Sanitation. (Br. in
Opp’n to Sternberg’s Mot. 16, ECF No. 49.) Future Sanitation contends there is “evidence [that]
demonstrates that Sternberg threatened Future Sanitation with his control over the bonding.” (/d.)
In its Amended Complaint, Future Sanitation points to three alleged wrongs as the premise for its
claim: (1) Sternberg and Evergreen Indemnity acted in concert to extort money from Future
Sanitation; (2) Sternberg and Evergreen Indemnity breached the implied covenant of good faith
and fair dealing; and (3) Evergreen Indemnity failed to issue, and Sternberg failed to authorize, the
issuance of performance bonds. (Am. Compl. ff 142-44.)

Again, as explained above. Future Sanitation cannot demonstrate a breach of the covenant
or breach of an obligation to provide the performance bonds, so to the extent the conspiracy claim
is contingent on those allegations, an unlawful purpose or unlawful means is unprovable. As to its
allegations of extortion, Future Sanitation has failed to produce evidence beyond vague and
general assertions that Sternberg used his position to take advantage of Future Sanitation. The only
evidence of the alleged extortion brought to the Court’s attention is a general allegation in Aloia’s
declaration that, “[b]acked by his threats, Sternberg took money from Future [Sanitation] and
directed Future[ Sanitation’s] operations in ways that damaged [it].” (Aloia Decl. 1 5. ECF No.
46-2.) The Court, accordingly, does not find sufficient evidence to raise a triable dispute of material
fact as to the allegations of extortion in the Amended Complaint. See Reac/, 397 F. Supp. 3d at 625
(“Unsupported allegations . . . cannot forestall summary judgment.”). The Court. therefore. grants

summary judgment in favor of Evergreen Indemnity and Sternberg as to Count Seven.

i)
ad
E. Evergreen Indemnity’s Second Motion

Evergreen Indemnity raises four main points in its Second Motion: (1) assuming Evergreen
Indemnity is contractually obligated to renew the bonds, damages are not a foreseeable result of
Evergreen Indemnity’s breach of contract; (2) summary judgment is appropriate for damages
related to the five municipal contracts; (3) Future Sanitation’s expert report is inadmissible; and
(4) the expert's valuation is inadmissible. (Br. Evergreen Indemnity’s Second Mot. 13-21, 29,
ECF No. 47-8.) Because the Court grants summary judgment to Evergreen Indemnity on Future
Sanitation’s breach of contract claims, the first and second arguments on damages and proximate
cause are moot. Evergreen Indemnity’s third and fourth points are also moot because Future
Sanitation has decided to withdraw its expert and expert report. (Future Sanitation’s Opp’n to
Evergreen Indemnity’s Second Mot. 18, ECF No. 51.)

F, Count Six of Future Sanitation’s Amended Complaint — Tortious Interference
Against Sternberg

Sternberg moves for summary judgment on Count Six of Future Sanitation’s Amended
Complaint. (Br. Sternberg’s Mot. 14.) He argues that Future Sanitation has not established a breach
of contract, which is necessary to prove tortious interference. (/d. at 14-15.)

“To establish [tortious interference with a contract]. a plaintiff must prove: (1) an existing
contractual relationship; (2) intentional and malicious interference with that relationship; (3) loss
or breach of a contract as a result of the interference; and (4) damages resulting from that
interference.” DiGiorgio Corp. v. Mendez & Co., 230 F. Supp. 2d 552, 538 (D.N.J. 2002).

Future Sanitation alleges tortious interference with the contracts to provide bonds for each
year of the municipal contracts. (Am. Compl. § 134: Br. in Opp’n to Sternberg’s Mot. 10-15.) As
explained above. Evergreen Indemnity is not contractually obligated to renew its bonds. and New

Jersey law does not create such an obligation. Because Future Sanitation is unable to establish such
an obligation exists from the undisputed facts of this case, the Court grants summary judgment to
. Sternberg on Count Six of Future Sanitation’s Amended Complaint.
G. Counts One, Two, and Three of Sternberg’s Counterclaims and Third-Party

Complaint — Breach of the First and Second Promissory Notes Against Future
Sanitation and Aloia

Sternberg argues that, because there is no dispute that Aloia signed the Promissory Notes
and personal guarantee, and because there is no dispute over the terms of those agreements, the
agreements should be enforced according to their terms. (Br. Sternberg’s Mot. 16-17.) Sternberg
contends, that “summary judgment is appropriate when the debtor “has conceded that he signed
the note. received the money, and acknowledged that he is liable for repayment.”” (/e. at 18
(quoting Kurz-Kasch, Inc. v. Holtzberg, No. 05-519, 2006 WL 561918, at *3 (D.N.J. Mar. 7.
2006)).) To demonstrate Future Sanitation received the money. Sternberg cites to deposition
testimony that Sternberg was a creditor of Future Sanitation and deposition testimony of Aloia in
which Aloia testified that he did owe money to Sternberg. but less than the amounts stated in the
First Note. (/c. at 19 (citing Weinreich Decl. Ex. D, Dep. of Aloia at 174:10-25. ECF No. 48-8).)
Sternberg also points to a September 23, 2015 letter from Future Sanitation’s attorney to the
Enforcement Section of the Environmental Practice Group of the New Jersey Department of Law
and Public Safety. Division of Law, which identified Sternberg as “a new Debt Holder” and “the

en amount™ as $752,249. (Ud. at 20 (citing Weinreich Decl. Ex. J. ECF No. 48-14).) Sternberg
contends that the letter contained an “admission of liability [that] precludes Future[ Sanitation’s]
assertion of any defense inconsistent with the admission.” (/d. at 21.)

Future Sanitation responds that summary judgment is inappropriate for four reasons. First.

Future Sanitation contends that the Notes were executed after Sternberg offered Future Sanitation

the Stock Purchase Agreement and were therefore part of his effort to acquire the company. (Br.

in Opp’n to Sternberg’s Mot. 18.) According to Future Sanitation, approval by the Board of Public

i)
tan
Utilities (“Board”) is required before someone may acquire a public utility. (/¢. at 17-18); see N.J.
Stat. Ann. § 48:2-51.1. Because Future Sanitation is a public utility under section 48:2-13 of the
New Jersey Statutes Annotated, Future Sanitation reasons that the Notes are void due to
Sternberg’s failure to obtain approval from the Board. (/d.) Second, Future Sanitation argues the
Notes are similarly void under section 48:3-9 because they were payable more than twelve months
after their issue date, and Sternberg did not obtain Board approval under the statute. (/d, at 18-19.)
Third, Future Sanitation submits the Notes are also void under section 48:3-7 because Sternberg
did not obtain Board approval before encumbering Future Sanitation’s property. (/e. at 19-20.)
Lastly, Future Sanitation claims “Sternberg failed to pay Future [Sanitation] the values stated in
the notes.” (/d. at 17.)

Sternberg responds that each of Future Sanitation’s arguments are baseless. First, he notes
that section 48:3-9 does not apply to solid waste collectors and that Future Sanitation conceded it
“was a solid waste collection company.” (Sternberg Reply 7, ECF No. 55 (quoting Br. in Opp'n
to Sternberg’s Mot. 17).) Second, Sternberg points out that section 48:3-7(a) states any
“encumbrance” would be void. (/d at 7-8.) Sternberg submits that, even if the Notes
“encumbered” Future Sanitation’s property, the encumbrance—not the debt—would be void. (/d.
at 8-9.) Third, Sternberg contends the Notes are completely separate from the Stock Purchase
Agreement, which Aloia did not sign, and that Future Sanitation has failed to produce any evidence
that he and Evergreen Indemnity were part of a takeover scheme. (/e at 10-11.) Fourth, Sternberg
stresses that Future Sanitation summarily alleged it was not paid the value of the Notes, but that
Future Sanitation admitted to the State of New Jersey that it owed $752.249 to Sternberg as of

September 23, 2015. (/d. at 2 n.1.)
Section 48:2-51.1 of the New Jersey Statutes Annotated states:
[N]o person shall acquire or seek to acquire control of a public utility
directly or indirectly . . . through the purchase of shares, . . . or
through any other manner, without requesting and receiving the
written approval of the Board of Public Utilities. Any agreement

reached, or any other action taken, in violation of this act shall be
void.

The Court need not look beyond the plain language of the statute. The Notes would not have given
Sternberg control of Future Sanitation or rights over Future Sanitation beyond that of any other
creditor, and the statute does not speak to ordinary debts. The statute does not support Future
Sanitation’s theory. As Sternberg contends, section 48:3-9(a)(2) of the New Jersey Statutes
Annotated explicitly states that “[t]he provisions of this subsection shall not apply to any solid
waste collector.” That the Notes were payable twelve months after they were issued does not render
them unenforceable.

Under New Jersey’s canons of statutory construction. “[t]he Legislature’s intent is the
paramount goal when interpreting a statute and, generally. the best indicator of that intent is the
statutory language.” DiProspero v. Penn, 874 A.2d 1039, 1048 (N.J. 2005) (citation omitted).
“[CJourts must make every effort . . . to avoid rendering any part of the statute superfluous.” Sate
v, Twiggs, 187 A.3d 123, 134 (N.J. 2018) (internal quotation marks and citation omitted).
Additionally. “[i]nterpretations that lead to absurd or futile results are to be avoided.” Perez v.
Zagami, LLC, 94 A.3d 869, 876 (N.J. 2014). Section 48:3-7(a) of the New Jersey Statutes

Annotated provides:
[A] public utility shall not, without the approval of the board, sell,
lease, mortgage, or otherwise dispose of or encumber its property,
franchises, privileges, or rights, or any part thereof....

A sale, mortgage. lease. disposition. encumbrance, merger, or
consolidation made in violation of this section shall be void.

An encumbrance its “[a] claim or liability that is attached to property or some other right and that
may lessen its value, such as a lien or mortgage; any property right that is not an ownership
interest.” Encumbrance, BLACK’S LAW DICTIONARY (11th ed. 2019).

By its terms. the Second Note does not “encumber” Future Sanitation’s property. (See
Weinreich Decl. Ex. E, at 1-5, ECF No. 48-9.) Because the Second Note does not touch Future
Sanitation’s property, the statute is inapplicable. The First Note, which contains Aloia’s personal
guarantee, “grants to the Payee a lien on and a security interest in all goods, inventory, equipment,
fixtures, accounts, general intangibles, documents. instruments, and chattel paper of the Maker
now or hereafter acquired.” (Weinreich Decl. Ex. C, at 1, ECF No. 48-7.) That security interest
and lien may be void under the statute. Nevertheless, that does not mean the Note itself is rendered
unenforceable. The plain language of the statute specifies that an “encumbrance . . . made in
violation of this section shall be void.” N.J. Stat. Ann. § 48:3-7(a). It does not void. or make illegal,
the repayment obligation. Finally, the Court finds no support for Future Sanitation’s argument that
all debts encumber property and are void under the statute without Board approval.

Future Sanitation’s remaining defense to the enforcement of the Notes is that it never
received the value stated in each Note. (Br. in Opp’n to Sternberg’s Mot. 17.) To rebut Sternberg’s
evidence that Future Sanitation informed the State of New Jersey that it owed him $752,249,

Future Sanitation simply states that the Notes speak for themselves. but that they are
unenforceable. (SSUF § 25; RSSUF 4 25.) Because Future Sanitation does not contest that it has
not paid and still owes Sternberg $752,249, the Court considers those facts to be undisputed.

The question, then, is whether Future Sanitation’s general, unspecific statement that it did
not receive the value stated in the Notes creates a material dispute of fact. On summary judgment,
once the moving party meets its burden, “the non-moving party must ‘do more than simply show
that there is some metaphysical doubt as to material facts.’” United States y. Considine,
No. 06-6118, 2008 WL 4723030, at.*1 (D.N.J. Oct. 24, 2008) (quoting Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). The nonmovant “must set forth specific
facts showing a genuine [dispute] for trial and may not rest upon mere allegations, general denials,
or... vague statements.” Quiroga v. Hasbro, Inc., 934 F.2d 497, 500 (3d Cir. 1991).

While not contesting the terms of the Notes, the personal guarantee. or that it owed and
failed to repay the $752,249, Future Sanitation devotes one line in its brief to state it did not receive
the amounts listed on the face of the Notes. Future Sanitation’s general. unspecific denial, which
mirrors the language in its Answer, is not enough to raise a triable dispute of fact. The Court,
accordingly, grants Siernberg’s Motion for Summary Judgment as to Counts One. Two, and Three
of his Counterclaim and Third-Party Complaint.

V. CONCLUSION

For the reasons stated above, Evergreen Indemnity’s First Motion is granted as to Counts
One, Two, Three, Four, Five, and Seven of Future Sanitation’s Amended Complaint. Evergreen
Indemnity’s Second Motion is denied as moot. Future Sanitation’s Motion is denied. And

Sternberg’s Motion is granted as to Count Six and Seven of Future Sanitation’s Amended
Complaint and granted as to Counts One, Two, and Three of Sternberg’s Counterclaims and Third-

Party Complaint. An order consistent with this Memorandum Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: November 30, 2019
